Case 2:19-bk-19146-WB   Doc 65 Filed 01/24/20 Entered 01/24/20 09:15:54   Desc
                         Main Document    Page 1 of 8
Case 2:19-bk-19146-WB   Doc 65 Filed 01/24/20 Entered 01/24/20 09:15:54   Desc
                         Main Document    Page 2 of 8
Case 2:19-bk-19146-WB   Doc 65 Filed 01/24/20 Entered 01/24/20 09:15:54   Desc
                         Main Document    Page 3 of 8
Case 2:19-bk-19146-WB   Doc 65 Filed 01/24/20 Entered 01/24/20 09:15:54   Desc
                         Main Document    Page 4 of 8
Case 2:19-bk-19146-WB   Doc 65 Filed 01/24/20 Entered 01/24/20 09:15:54   Desc
                         Main Document    Page 5 of 8
Case 2:19-bk-19146-WB   Doc 65 Filed 01/24/20 Entered 01/24/20 09:15:54   Desc
                         Main Document    Page 6 of 8
Case 2:19-bk-19146-WB   Doc 65 Filed 01/24/20 Entered 01/24/20 09:15:54   Desc
                         Main Document    Page 7 of 8
Case 2:19-bk-19146-WB   Doc 65 Filed 01/24/20 Entered 01/24/20 09:15:54   Desc
                         Main Document    Page 8 of 8
